By the court.

It is very clear, that there was no acceptance shown in this ease, that could bind the town. The selectmen seem to have had no authority to accept the highway, unless it was completed according to the contract. But admitting that the selectmen had authority to accept the road, although not made according to the contract, yet still the town is not bound, unless the selectmen, having notice in what respects it was not made according to the contract, agreed to accept it, notwithstanding, It does not appear that the selectmen were apprised that the road was not made agreeably to *17the contract. The plaintiff was not, then, entitled to recover upon the contract.
But he is entitled to recover, upon the quantum meruit count, the worth cf his labor to the town, if the town has derived any advantage from it. 5 B. & C. 378, Shipton v. Casson; 7 Pick. 181, Hayward v. Leonard; 4 Cowen, 564, Jewett v. Schroeppel; 3 Starkie’s Ev. 1768; 2 ditto, 643; 8 Pick. 178; 14 Mass. Rep. 283; 9 B. & C. 32, Sinclair v. Bowles.
The jury were misdirected, and there must be
d? nm trial granted.